STATE OF MICHIGAN

                           COURT OF APPEALS



DEBRA FIELDS,                                                      FOR PUBLICATION
                                                                   June 25, 2015
              Plaintiff-Appellant,                                 9:05 a.m.

v                                                                  No. 318235
                                                                   Wayne Circuit Court
SUBURBAN MOBILITY AUTHORITY FOR                                    LC No. 12-014330-NI
REGIONAL TRANSPORT d/b/a SMART and
DAVID EARL GIBSON,

              Defendants-Appellees.


Before: DONOFRIO, P.J., and FORT HOOD and SHAPIRO, JJ.

DONOFRIO, P.J.

        This case arises out of a bus-automobile crash that occurred on April 17, 2010. Plaintiff
was operating the automobile, and the bus was owned by defendant Suburban Mobility Authority
for Regional Transport (SMART), a regional transportation authority, and driven by defendant
David Gibson. Plaintiff filed suit, alleging that the SMART driver’s negligence caused her
injuries. The trial court granted summary disposition in favor of defendants on the basis of
plaintiff not meeting the notice requirements of MCL 124.419, and plaintiff appeals as of right.
Because defendant SMART was not provided with written notice of plaintiff’s claim within 60
days of the accident, we affirm.

                                I. STANDARDS OF REVIEW

        The grant or denial of summary disposition is reviewed de novo to determine whether the
moving party is entitled to judgment as a matter of law. Bennett v Detroit Police Chief, 274
Mich. App. 307, 310; 732 NW2d 164 (2006). “MCR 2.116(C)(7) tests whether a claim is barred
because of immunity granted by law, and requires consideration of all documentary evidence
filed or submitted by the parties.” Haliw v Sterling Heights, 464 Mich. 297, 301-302; 627 NW2d
581 (2001) (quotation marks omitted). When deciding a motion for summary disposition under
MCR 2.116(C)(7), a court must consider the pleadings, affidavits, depositions, admissions, and
other documentary evidence submitted in a light most favorable to the nonmoving party. MCR
2.116(G)(5); Herman v Detroit, 261 Mich. App. 141, 143-144; 680 NW2d 71 (2004). “‘If there is
no factual dispute, whether a plaintiff’s claim is barred under a principle set forth in MCR
2.116(C)(7) is a question of law for the court to decide.’” Moraccini v Sterling Heights, 296
Mich. App. 387, 391; 822 NW2d 799 (2012), quoting RDM Holdings, Ltd v Continental Plastics

                                               -1-
Co, 281 Mich. App. 678, 687; 762 NW2d 529 (2008). “But when a relevant factual dispute does
exist, summary disposition is not appropriate.” Moraccini, 296 Mich. App. at 391. To the extent
that questions of statutory interpretation are present, we review those de novo. Aichele v Hodge,
259 Mich. App. 146, 152; 673 NW2d 452 (2003).

                              II. NOTICE UNDER MCL 124.419

        Plaintiff contends that the trial court erred in granting defendants’ motion for summary
disposition because she provided the requisite notice under MCL 124.419.

               Generally, governmental agencies in Michigan are statutorily immune
       from tort liability. However, because the government may voluntarily subject
       itself to liability, it may also place conditions or limitations on the liability
       imposed. Statutory notice provisions are a common means by which the
       government regulates the conditions under which a person may sue governmental
       entities. It is well established that statutory notice requirements must be
       interpreted and enforced as plainly written and that no judicially created saving
       construction is permitted to avoid a clear statutory mandate. [Atkins v Suburban
       Mobility Auth for Regional Transp, 492 Mich. 707, 714-715; 822 NW2d 522
       (2012) (citations omitted).]

       “The Metropolitan Transportation Authorities Act[, MCL 124.401 et seq.,] describes in
what manner liability may be imposed on a transportation authority for situations involving the
operation of a common carrier for hire.” Id. at 715. In this Act, MCL 124.419 provides the
following notice provision:

               All claims that may arise in connection with the transportation authority
       shall be presented as ordinary claims against a common carrier of passengers for
       hire: Provided, That written notice of any claim based upon injury to persons or
       property shall be served upon the authority no later than 60 days from the
       occurrence through which such injury is sustained . . . . [Emphasis added.]

Hence, in order to bring a claim in derogation of governmental immunity, this statute requires
that any such claims must “be presented as ‘ordinary claims’ against the common carrier
involved.” Atkins, 492 Mich. at 715. Further, if the claim involves injury to person or property,
written notice of the claim must be served on the authority within 60 days of the injury. Id.;
Nuculovic v Hill, 287 Mich. App. 58, 63; 783 NW2d 124 (2010).

        In Nuculovic, this Court rejected the plaintiff’s claim that proper notice was given
because SMART received a copy of the police report and accident reports prepared by the
operator of the bus and his supervisor. Nuculovic, 287 Mich. App. at 66. The Court concluded
that, even though SMART had possession of police reports and reports prepared by SMART’s
employees, the plaintiff failed to formally deliver (serve) notice of her claim to SMART and,
therefore, the statutory notice requirement was not satisfied. Id. at 68. While the Court did
reference the court rules when analyzing what it meant to “serve,” we do not believe it was
requiring strict compliance with those rules as the only way to comply with MCL 124.419.
Instead, it used those rules as examples of how formal delivery could occur. Id. at 66-67. As a

                                               -2-
result, while strict compliance with the court rules may not necessarily be required, some kind of
“formal delivery” nonetheless is required. Id. at 67-68; see also Atkins, 492 Mich. at 721.

        The rule announced in Nuculovic that a plaintiff cannot rely on the internal documents of
a defendant transportation authority is sound. The relevant definition of “delivery” in the context
of “to serve” is “to give into another’s possession or keeping.” Random House Webster’s
College Dictionary (1997) (emphasis added). Thus, it is clear that a party cannot deliver
something to itself; it must deliver to another party. Consequently, a party’s internal creation
and handing of its own documents cannot constitute a “delivery” or “service” under MCL
124.419. Nuculovic, 287 Mich. App. at 68; see also Atkins, 492 Mich. at 721 (stating that not
requiring a plaintiff to provide the written notice subverts the intent of the Legislature because it
would require SMART to anticipate and divine when an injured person is likely to file a suit and
then notify itself of this determination).

        As a result, plaintiff’s claim similarly fails because there is no evidence that the
documents she relied on in opposing defendants’ motion for summary disposition were anything
other than SMART’s internal documents or police reports. At the trial court, plaintiff claimed in
her response to defendants’ motion for summary disposition that the following demonstrated that
she complied with MCL 124.419:

       In addition to the report that is dated May 10, 2010 and presumed to be in the
       possession of Defendant SMART, SMART employees Otis Daniel and Jacqueline
       Owens both responded to the accident scene and completed an accident report
       detailing their findings. (Ex. C). Moreover, and more importantly, an additional
       SMART accident report was taken, which was time-stamped May 10, 2010, well
       within the 60-day statutory requirement. (Ex. D.)

Plaintiff’s Exhibit C, indeed, is a “Road Supervisor’s Accident Investigation Report,” and is the
type of internal report that this Court has expressly rejected as being able to constitute written
notice under MCL 124.419. Nuculovic, 287 Mich. App. at 66, 68. The first page of plaintiff’s
Exhibit D is titled “SMART Transit Accident Report,” and the second page has a heading
“SMART Claimant and Injured Report.” Thus, it appears that these also are internal documents
and cannot be used to serve written notice of a claim under MCL 124.419. Id.

       Plaintiff also argued at the trial court that her phone call within three weeks of the
accident to SMART’s insurer constituted notice under the statute. However, because the statute
requires written notice, clearly a conversation over a phone call cannot satisfy the notice
requirement. Plaintiff then avers that

       [t]his telephone conversation was presumably memorialized in some written form
       by Defendant SMART’s employee giving Defendant SMART notice that Plaintiff
       intended to file a claim and what that claim would be.

Importantly, plaintiff provided no evidence that any document was generated from this phone
call. “‘[P]arties opposing a motion for summary disposition must present more than conjecture
and speculation to meet their burden of providing evidentiary proof establishing a genuine issue
of material fact.’” Detroit v Gen Motors Corp, 233 Mich. App. 132, 139; 592 NW2d 732 (1998),

                                                -3-
quoting Libralter Plastics, Inc v Chubb Group of Ins Cos, 199 Mich. App. 482, 486; 502 NW2d
742 (1993).

        Because plaintiff provided no evidence that she (or anyone else) formally delivered or
served notice of her claim on SMART within 60 days of the accident, she failed to establish that
the statutory notice requirement was satisfied. See Nuculovic, 287 Mich. App. at 68. This case
also is analogous to Smith v Suburban Mobility Auth for Regional Transp, unpublished opinion
per curiam of the Court of Appeals, issued December 16, 2010 (Docket No. 294311), rev’d 493
Mich. 906 (2012). In Smith, our Supreme Court adopted the dissenting opinion of Judge METER,
who would have held that plaintiff’s claims were barred because he admitted that he never sent
written notice to SMART. Smith, dissenting unpub op at 2 (METER, J., dissenting). Just like in
Smith, plaintiff in the instant case admitted that she never sent any written notice of any claim to
SMART within 60 days of the accident.

        We also note that the Exhibit D that plaintiff relied on, which was a form that labeled
plaintiff as a “claimant,” would have been insufficient under MCL 124.419 even if the document
was not a SMART internal document because it did not give notice that an “ordinary claim” was
being pursued. While plaintiff’s name is listed next to the label “claimant,” the document does
not disclose that plaintiff is intending to pursue any actual claim, let alone an “ordinary claim,”
as opposed to a no-fault claim. See Atkins, 492 Mich. at 717-718 (noting differences between
ordinary claims and first-party no-fault claims). In other words, the word “claimant,” with
nothing more, does not give notice as to what type of claim a plaintiff may be pursuing. The
concurrence’s suggestion that the statute does not require any specifics in the notice has been
rejected by our Supreme Court. In Atkins, the plaintiff provided written notice that he was
seeking first-party no-fault benefits. This Court held that this written notice, along with all the
aggregate information available to SMART, was sufficient to allow SMART to have notice that
an ordinary tort claim also could be pursued and reasoned that

       [MCL 124.419] only requires notice of “a” claim, which it defined as the
       aggregate of operative facts giving rise to an enforceable right. As a result,
       reasoned the Court of Appeals, the statute only requires notice without any
       additional specific requirements of what information must be included. [Atkins,
492 Mich. at 712-713, citing Atkins v Suburban Mobility Auth for Regional
       Transp, unpublished opinion per curiam of the Court of Appeals, issued October
       22, 2009 (Docket No. 288461), pp 2-3.]

But the Supreme Court reversed and held that written notice of a no-fault claim was insufficient
to provide notice of a tort or “ordinary” claim. Atkins, 492 Mich. at 718-720. Thus, the logical
import from Atkins is that notice must be somewhat specific, at least with respect to the type of
claim, and notice for one type of claim is insufficient to be notice for another type of claim.
Here, looking past the fact that the document at issue was never delivered to SMART, the word




                                                -4-
“claimant,” with nothing more, does not provide sufficient detail regarding what type of claim, if
any, she is pursuing, and it is therefore insufficient to provide notice under MCL 124.419.1

                                        III. PREJUDICE

        Next, plaintiff argues that even if the statutory notice requirements were not met,
summary disposition was not warranted because defendants were not prejudiced. This argument,
however, is without merit. In Trent v Suburban Mobility Auth for Regional Transp, 252 Mich
App 247, 253; 651 NW2d 171 (2002), abrogated by Rowland v Washtenaw Co Rd Comm, 477
Mich. 197, 213; 731 NW2d 41 (2007) and McCahan v Brennan, 492 Mich. 730, 733, 746-747;
822 NW2d 747 (2012), this Court held that a governmental agency asserting a statutory notice
provision must show actual prejudice. However, the Michigan Supreme Court disavowed this
holding, noting that the Court “has since held that when the Legislature specifically qualifies the
ability to bring a claim against the state or its subdivisions on a plaintiff’s meeting certain
requirements that the plaintiff fails to meet, no saving construction—such as requiring a
defendant to prove actual prejudice—is allowed,” and also noting that the cases on which Trent
relied were overruled. Atkins, 492 Mich. at 719 n 21. Because “statutory notice requirements
must be interpreted and enforced as plainly written,” id. at 714-715, a showing of prejudice is not
required, and the trial court properly granted defendants’ motion for summary disposition.

                                       IV. CONCLUSION

        In sum, in responding to defendants’ motion for summary disposition, plaintiff argued
that the statute was satisfied by relying solely on police reports and SMART’s internal
documents. As these types of documents are inadequate to constitute served, written notice of a
claim, the trial court properly granted defendants’ motion for summary disposition. See
Nuculovic, 287 Mich. App. at 68. Since no evidence was provided that someone other than
SMART created the documents at issue, we need not address whether a writing from someone
other than plaintiff or SMART, such as SMART’s insurer, would have satisfied the statute.

       Affirmed. Defendants, as the prevailing parties, may tax costs pursuant to MCR 7.219.



                                                            /s/ Pat M. Donofrio
                                                            /s/ Karen Fort Hood




1
 We note that our holding does not require a plaintiff to use any particular magic words such as
“ordinary tort claim,” “ordinary claim,” or “tort claim.” Instead, the written notice simply must,
somehow, convey to the defendant authority the nature of the claim.


                                                -5-